DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-11, and 13-18 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record does not teach or suggest the claimed coating composition comprising the claimed binder and the claimed combination of lightweight fillers. The instant claims recite the ratio of the total weight of the first filler to the total weight of the second filler in conjunction with the terms “at most” and “at least”.  Based on the reading of the original specification and the dependent claims, the term “at most” is interpreted as referring to the highest amount of the first filler that can be present and the term “at least” is being interpreted as referring to the smallest amount of the first filler that can be present, relative to the second filler.
The closest prior art of record is Gros (EP 971007) in view of Wallace (US Pat. 4,228,055), as discussed in the previous action.  Gros teaches a coating composition comprising a binder resin (¶0001), that is preferably an all acrylate resin (¶0066); a first filler that is preferably a vinylidene/chloride-acrylonitrile copolymer (¶0070); and a second filler that is a mixture of mica (¶0070) and an optional expanded perlite (claim 8), where the lightweight filler is present in an amount of 0.15 to 5 weight percent of the composition (¶0066) and the mica is present in an amount of 5 to 30 weight percent (¶0066).
Gros does not teach or suggest the specific ratio of expanded polymeric microspheres and expanded glass particles or provide any direction to arrive at the specific narrow range claimed.  Absent hindsight reasoning, it would not have been obvious to a person having ordinary skill in the art to arrive at the claimed coating composition.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM J HEINCER whose telephone number is (571)270-3297. The examiner can normally be reached M-F 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIAM J HEINCER/Primary Examiner, Art Unit 1767